Sears, Justice.
The appellant, Inyang Peter Oduok, appeals from an adverse ruling on his petition for a writ of mandamus and prohibition. In that petition, Oduok raised numerous issues concerning his pending criminal prosecution, and sought, among other things, the dismissal of the prosecution. Because Oduok has an adequate remedy at law — his pending criminal trial and any appeal therefrom if he is convicted — in which to raise the issues he raised in his petition for writ of mandamus and prohibition, the trial court properly denied that petition.1 Accordingly, we affirm the trial court’s decision.

Judgment affirmed.


All the Justices concur, except Hines, J., not participating.

*779Decided September 11, 2000
Reconsideration denied September 29, 2000.
Inyang R Oduok, pro se.
Jonathan A. Weintraub, Joan R. Roach, Howard W. Indermark, for appellees.

 See Jersawitz v. Riley, 269 Ga. 546, 547 (500 SE2d 579) (1998); Holmes v. Board of Commrs. of Fulton County, 271 Ga. 206 (517 SE2d 788) (1999).